Citation Nr: 0024206	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1990 
and from September 1990 to December 1993.  In February 1999 
the Board of Veterans' Appeals (Board) denied entitlement to 
service connection for back disability and remanded the issue 
of entitlement to service connection for cardiovascular 
disability to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, for additional 
development. 

A November 1999 rating decision denied entitlement to service 
connection for cervical spine disability, and the veteran was 
notified of this action in December 1999.  A notice of 
disagreement was received by VA in January 2000, and a 
statement of the case was issued in March 2000.  However, 
since this issue was not thereafter addressed by the veteran 
or his representative, the Board has concluded that the 
veteran is not currently seeking appellate review of it.  

The veteran was scheduled for a personal hearing with a 
traveling member of the Board sitting at the RO on June 9, 
2000.  The veteran failed to appear for the hearing.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has no chronic cardiovascular disability.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by active duty and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  In addition, the Board is satisfied that all 
available evidence necessary for an equitable disposition of 
this claim has been obtained and that VA has satisfied its 
duty to assist the veteran in the development of the facts 
relevant to this claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service incurrence or aggravation of cardiovascular disease 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records reveal that the 
assessment in May 1992 was atrial flutter with controlled 
ventricular rate that was "mildly asymptomatic of uncertain 
etiology."  A December 1992 chest X-ray was interpreted as 
showing increased convexity of the left border.  The veteran 
reported on a January 1993 medical history report that he had 
or had had chest pain and heart trouble; it was noted under 
the "Physician's Summary" portion of the form that he had a 
history of atrial flutter in May 1992 with no problem since 
then.  Physical examination in January 1993 was within normal 
limits.  He had an abnormal electrocardiogram (EKG) in 
January 1993.  He was hospitalized in March 1993 for 
cardiology evaluation.  A March 1993 chest X-ray showed mild 
cardiomegaly and a straightened left heart border; an EKG 
revealed a normal sinus rhythm with 1st degree AV block.  
Cardiac catheterization was within normal limits.  The 
veteran was considered essentially asymptomatic with no 
cardiac contraindication to continue on active duty.  

According to a June 1995 examination report from the Oklahoma 
Department of Rehabilitation Services, the veteran's heart 
was negative.  

It was noted in July 1996 that the veteran was considered 
disqualified for naval service by the State of Oklahoma 
because of atrial flutter.

November 1996 records from Deaconess Hospital reveal an 
abnormal EKG with right axis deviation and diffuse ST-T 
abnormalities.

On VA heart examination in March 1997, the veteran complained 
of occasional cardiac symptomatology, especially shortness of 
breath on exertion.  The assessment was that there was no 
evidence of heart disease.  A March 1997 EKG showed 1st 
degree AV block, nonspecific intra-ventricular conduction 
block, and nonspecific T-wave abnormality.  A nuclear 
medicine report dated in March 1997 reveals that the veteran 
had an adequate exercise tolerance test by heart rate and 
normal thallium images without evidence of fixed or 
reversible perfusion defects.  

On VA heart examination in October 1999, which included a 
review of the claims file, the veteran's lungs were clear to 
auscultation and he had a regular heart rate and rhythm 
without murmur.  The examiner's impression was that the 
veteran did not have cardiovascular disease and that the 
atrial flutter in 1991 was likely an isolated episode that 
was unlikely to return.  The examiner went on to note that 
the veteran's prognosis was extremely good.

Although the veteran's service medical records show atrial 
flutter of uncertain etiology, and a chest X-ray showed mild 
cardiomegaly, the veteran was noted to be essentially 
asymptomatic.  Cardiac catheterization in March 1993 was 
within normal limits.  Despite disqualification for naval 
service because of atrial flutter in July 1996 and an 
abnormal EKG in November 1996, VA examination in March 1997 
revealed that an exercise tolerance test was adequate by 
heart rate and that thallium imaging was normal.  The 
examiner concluded in March 1997 that the veteran did not 
have cardiac disease.  After review of the claims file and 
examination of the veteran, a VA examiner concluded in 
October 1999 that the atrial flutter in service was probably 
an isolated episode and that the veteran did not have 
cardiovascular disease.  Therefore, the Board concludes that 
the preponderance of the evidence establishes that the 
veteran does not currently have a chronic cardiovascular 
disability.  Accordingly, service connection is not warranted 
for this claimed disability.


ORDER

Service connection for cardiovascular disability is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

